Citation Nr: 1045200	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to a disability rating in excess of 50 percent 
disabling for service connected post traumatic stress disorder 
(PTSD).

4.  Entitlement to Individual Unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 
1971.  Award of the Combat Infantry Badge and service in Vietnam 
are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the Veteran's claims for service 
connection and a disability in excess of the currently assigned 
50 percent disability rating for the Veteran's service-connected 
PTSD.  The Veteran disagreed and perfected an appeal.  In April 
2004, the Veteran and his representative presented testimony in 
support of the Veteran's claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for Hepatitis C, 
an increased disability rating for service-connected PTSD and 
entitlement to TDIU benefits are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's current back disorder is 
unrelated to his active duty service.




CONCLUSION OF LAW

Entitlement to service connection for a back disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his back during service when 
he served as a crewmember of an armored personnel carrier.  
Specifically, he has testified that the was thrown from the 
vehicle several times by explosions and that he cumulative effect 
of those events has resulted in his current back disorder.  He 
seeks service connection.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the Veteran was informed in a November 2005 letter 
from the RO that in order to substantiate a claim for service 
connection the evidence must show a current disability, an event, 
injury or disease during service, and evidence of a link between 
the current disability and the event, injury or disease incurred 
during service.  The notice also informed the Veteran of the 
steps VA would take to obtain evidence in support of the 
Veteran's claim, including obtaining VA and other Federal 
records, state and local records, private medical records and 
employment records.  In addition, the Veteran was informed in 
March 2006 and April 2009 letters of how VA determines a 
disability rating and an effective date.  Finally, the Veteran 
was informed that a medical examination would be provided if one 
were necessary to develop his claim.

The Board finds that VA satisfied its duty to inform the Veteran.

With regard to the duty to assist, the Board observes that VA has 
obtained the Veteran's VA treatment records, service treatment 
records and other federal records that pertain to his claim.  In 
addition, the Veteran was afforded a VA medical examination for 
his back claim in August 2006.  As is more thoroughly explained 
below, the Board finds that the examination report is sufficient 
to render a decision in this case.  The Board observes that the 
Veteran has indicated that he had no further evidence that would 
substantiate his claim.  For those reasons, the Board finds that 
VA has satisfied its duty to assist the Veteran.

The Board also notes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in 
the Introduction, the Veteran and his representative presented 
testimony in support of the Veteran's claim at an April 2010 
hearing before the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran served in combat in Vietnam as a machine-gunner on an 
armored personnel carrier.  He testified that the crew often rode 
the vehicle on the top in case the track ran over a mine or other 
explosive device.  He further testified that on several occasions 
he was thrown from the vehicle by explosions and landed in a way 
that injured his back.  See hearing transcript at pages 17-21.  
He also testified that he complained of chronic back pain during 
service.  See hearing transcript at page 27.  Finally, he 
contends that his back condition has persisted since service.  
See hearing transcript at page 22.

The relevant medical evidence includes a February 1972 VA back 
examination report; a June 1979 VA medical report indicating that 
the Veteran complained of low back pain as a result of an injury 
during service; a March 1990 report of medical history signed by 
the Veteran; December 2007 VA treatment records showing low back 
degenerative disc disease and cervical herniated discs with 
radiculopathy; and 2008 psychiatric treatment records indicating 
diagnoses of cervical radiculopathy and chronic low back pain due 
to herniated disc.  The record also includes the report of an 
August 2006 VA examiner who diagnosed the Veteran with lumbar 
spine degenerative disc disease and severe cervical degenerative 
disc disease.  The Board will address each Shedden element in 
turn.

With regard to element (1), evidence of a current disability, the 
Board observes that the Veteran has had a diagnosis of chronic 
back pain due to herniated disc.  Thus, element (1) is satisfied.

With regard to element (2), the Board has reviewed the entire 
record.  The Veteran's service treatment records are silent for 
complaints of or treatment for a back disorder including back 
pain.  The Board notes that the Veteran has testified that he 
reported the back pain to Army medical personnel when he was in 
Vietnam and when he was medevaced to Japan.  The contemporaneous 
records, however, do not support the Veteran's contention.  The 
Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that 
the service treatment records are more probative than the 
statements of the Veteran in support of his claim for monetary 
benefits.  Those records do not show any back injury during 
service.

The Board further observes that even if the Veteran's statements 
were accepted, the mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2010).  Here, the evidence shows no such chronicity of 
injury or disability.

The August 1970 physical examination report near in time to the 
Veteran's discharge did not report any back condition, including 
any reference to chronic back pain.  A 1972 VA back examination 
showed that the Veteran's back was normal.  The 1979 back 
examination also reported a normal back.  Indeed, in the March 
1990 report of medical history filled out by the Veteran when he 
was in custody of the U.S. Bureau of Prisons, shows that the 
Veteran indicated that he did not have recurrent back pain.  The 
evidence instead shows that the first reports of a back condition 
other than a normal back were in about December 2002; the date of 
an MRI.  That is the first time the clinical evidence of record 
supports the Veteran's contention that he had chronic back pain.  
The 2002 MRI report is more than 30 years after the Veteran was 
discharged from the service.

The Board acknowledges that the Veteran contends that because he 
was a combat veteran, his statements suffice to support his claim 
that he suffered an injury to his back during service.  In fact, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A veteran 
must still establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 
17- 19 (1999).  In this case, the evidence does not tend to show 
a nexus between the events the Veteran claims occurred during 
service and his current back condition.

The August 2006 VA examiner reviewed the Veteran's VA claims 
folder which included the Veteran's claim that his back was 
injured during service, and examined the Veteran.  The examiner 
opined that based on the review of the record and examination of 
the Veteran, it was less likely than not related to his active 
duty service.  The Board observes that the examiner took into 
consideration the Veteran's explanation of how he injured 
himself.  The examiner's rationale was that there was no injury 
indicated during service.

In sum, the documentary evidence establishes that no back injury 
was incurred during service; that the Veteran had no back 
disorder at the time of discharge, in 1972, in 1979 or in 1990; 
that the first clinical evidence of a back disorder was in 
December 2002; and that a physician has opined that the Veteran's 
current back condition is less likely as not related to his 
service.  That evidence is countered by the Veteran's contention 
that his current back condition is related to his combat related 
service.  As noted above, the Veteran's mere statements are not 
sufficient to provide adequate evidence of Shedden element (3).  
Moreover, the Veteran's statements are not probative for purposes 
of showing a nexus.  There is no evidence of record that 
establishes that the Veteran has the education, training or 
experience to make a competent medical opinion regarding the 
nexus between the injuries he describes and the current disorder 
he manifests.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For those reasons, the 
Board finds that the Veteran's statements regarding nexus lack 
probative value.

For the reasons stated above, the Board finds that entitlement to 
service connection for a back disorder is not warranted.



ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

Reasons for remand

The Veteran seeks service connection for hepatitis C and a 
disability rating in excess of 50 percent for service-connected 
PTSD.  The Board remands the claims for the following reasons.

The Veteran seeks service connection for hepatitis C and a 
disability rating in excess of 50 percent for service-connected 
PTSD.  The Board remands the claims for the following reasons.

There is evidence that the Veteran has been diagnosed with 
hepatitis C, although there is no record that VA has provided an 
examination for the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

In this case, the April 2008 psychiatric examiner noted in Axis 
III that the Veteran had been diagnosed with hepatitis C.  The 
Veteran contends that he was exposed to food and other things 
during service from which he may have contracted hepatic C, 
including his inoculations during service.  There is no medical 
evidence of record which has analyzed the Veteran's risk factors 
and there is no medical opinion regarding the likely etiology of 
the Veteran's hepatitis C.  For those reasons, the Board finds 
that the criteria of McLendon have been met and that a VA medical 
examination is warranted.

With regard to the Veteran's claim for an increased rating for 
PTSD, the Board observes that his most recent compensation and 
pension examination was in August 2006.  In addition, the Board 
observes that the VA examiner reported "no major change in 
frequency, severity and duration of symptoms or remissions since 
the last exam."  Although the examiner did report a description 
of the Veteran's continuing panic attack triggers, there was very 
little else in the report.  The Board finds that the examination 
was not sufficient to adequately rate the Veteran.  In this vein, 
the Veteran has testified that his PTSD symptoms have prevented 
him from maintaining and following employment; made it difficult 
for him to continue in an electrician's apprenticeship program; 
prevented him from maintaining close personal relationships and 
interfered with his ability to maintain hygiene; and, has 
continued to cause suicidal and homicidal thoughts.  None of 
these symptoms were addressed in any of the psychological or 
psychiatric treatment reports.  Finally, the Veteran has 
essentially testified that he has gotten worse since he was 
examined in 2006.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination].  

The Board notes that the Veteran essentially contends that his 
PTSD condition prevents him from obtaining or following 
substantial gainful employment in addition to his claim for an 
increased disability rating.  His claim raises a TDIU claim that 
must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(a TDIU claim is part of an increased rating claim when such 
claim is raised by the record).

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and request that he indicate where he has 
received treatment for his service-connected 
PTSD and non-service-connected hepatitis C 
and provide release forms if necessary.  Any 
response from the Veteran shall be associated 
with the Veteran's VA claims record.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with a VA 
examination by a VA physician with experience 
in the field of diagnosing hepatitis C 
disorders.  The examining physician shall 
review the Veteran's VA claims folder prior 
to examining the Veteran.  The examiner shall 
provide a diagnosis for any hepatitis 
disorder the Veteran may manifest.  If 
hepatitis C is diagnosed, the examiner shall 
provide an opinion whether it is at least as 
likely as not that the diagnosed hepatitis C 
was incurred during active duty service.  The 
examiner shall provide a rationale for any 
opinion and conclusion reached.  The 
examiner's written examination report shall 
be associated with the Veteran's VA claims 
folder.

3.  VBA shall provide the Veteran with an 
examination by a VA psychiatrist or 
psychologist who shall review the Veteran's 
VA claims folder prior to examining the 
Veteran.  The examiner shall provide a 
narrative description of the current nature 
and extent of the Veteran's manifestation of 
PTSD and include a description of any impact 
the Veteran's PTSD symptoms have had on his 
ability to maintain and follow gainful 
employment.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

4. Following completion of the foregoing, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for 
hepatitis C, for an increased disability 
rating for service-connected PTSD, and claim 
for TDIU benefits.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


